 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID IAN LEHRFELD, individual and                No. 2:18-cv-1755 MCE DB PS
      dba Quadrasphere, LLC,
12

13                        Plaintiff,                    ORDER
14            v.
15    ROBERT EDGEMONTI, et al.,
16                        Defendants.
17

18          Defendants Robert Edgemonti and Donna Rae Edgemonti are proceeding in this action

19   pro se. This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and

20   28 U.S.C. § 636(b)(1). On September 26, 2018, the undersigned issued an order setting this

21   matter for a status conference on October 26, 2018. (ECF No. 10.) Pursuant to that order,

22   plaintiff was to file a status report on or before October 12, 2018. Plaintiff, however, has not filed

23   a timely status report.

24          The failure of a party to comply with the Local Rules or any order of the court “may be

25   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

26   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

27   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

28   ////
                                                        1
 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

 5   this case should not be dismissed for lack of prosecution1;

 6          2. The October 26, 2018 Status (Pretrial Scheduling) Conference is continued to Friday,

 7   November 30, 2018, at 10:00 a.m. at the United States District Court, 501 I Street, Sacramento,

 8   California, in Courtroom No. 27 before the undersigned;

 9          3. All parties are required to appear at the Status Conference, either by counsel or, if

10   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

11   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

12   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

13   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

14   cellphone;

15          4. Plaintiff shall file and serve a status report on or before November 16, 2018, and

16   defendants shall file and serve status reports on or before November 23, 2018. Each party’s

17   status report shall address all of the following matters:

18                  a.      Progress of service of process;

19                  b.      Possible joinder of additional parties;

20                  c.      Possible amendment of the pleadings;
21                  d.      Jurisdiction and venue2;

22                  e.      Anticipated motions and the scheduling thereof;

23
     1
       Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
24   this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
     of Civil Procedure.
25

26
     2
       Defendants’ status reports shall also address the absence of the non-joining defendants in the
     notice of removal. In this regard, “[i]f fewer than all defendants join in removal, the removing
27   party has the burden to affirmatively explain the absence of the non-joining defendants in the
     notice of removal.” Lopez v. BNSF Ry. Co., 614 F.Supp.2d 1084, 1087 (E.D. Cal. 2007) (citing
28   Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999)).
                                                        2
 1
                      f.       Anticipated discovery and the scheduling thereof, including
 2                             disclosure of expert witnesses;

 3                    g.       Future proceedings, including the setting of appropriate cut-off
                               dates for discovery and for law and motion, and the scheduling of a
 4                             final pretrial conference and trial;

 5                    h.       Modification of standard pretrial procedures specified by the rules
                               due to the relative simplicity or complexity of the action;
 6
                      i.       Whether the case is related to any other case, including matters in
 7                             bankruptcy;

 8                    j.       Whether the parties will stipulate to the magistrate judge assigned
                               to this matter acting as settlement judge, waiving any
 9                             disqualification by virtue of her so acting, or whether they prefer to
                               have a Settlement Conference before another magistrate judge;
10
                      k.       Whether the parties intend to consent to proceed before a United
11                             States Magistrate Judge; and

12                    l.       Any other matters that may aid in the just and expeditious
                               disposition of this action.
13
             4. The parties are cautioned that failure to file a status report or failure to appear at the
14
     status conference may result in an order imposing an appropriate sanction. See Local Rules 110
15
     and 183; and
16
             5. The Clerk of the Court shall serve a copy of this order on plaintiff’s counsel at the
17
     following address:
18
                               Law Offices of Richard E. Lehrfeld
19                             3350 Watt Ave, Suite B,
                               Sacramento, CA 95821
20
21
     Dated: October 16, 2018
22

23

24

25

26
     DLB:6
27   DB\orders\orders.pro se\lehrfeld1755.osc.cont.ossc

28
                                                           3
